Mr. Justice Carter delivered the opinion of the court: By leave of court the State’s attorney of Christian county filed an information on the relation of residents and tax-payers in the territory claimed to constitute Community High School District No. 307, requiring the appellees to show by what authority they assumed to exercise the rights and privileges of a school district. The plea of the appellees set forth the filing of a petition for the creation of the district, an election held at which the proposition was carried, and an election for a board of education at which they were elected. A replication was filed setting forth that the district was not compact and contiguous, did not serve a community but included territory belonging to other communities, and the district was disproportionate, irregular and otherwise illegal and void. The issues were submitted to the court, and the writ was quashed and the suit dismissed at the cost of the relators. No claim seems to have been made that there was any defect in the proceedings for the organization of the district which had not been legalized and made valid by subsequent act of the legislature, but the cause was submitted on the question of fact whether the territory of the district was compact and contiguous and whether it constituted a community within the meaning of the law authorizing the establishment of community high school districts. A plat of the territory of the district and the territory adjacent to it is in evidence and shows that the territory is composed of ten common school districts, eight of them in Ricks township, one in King township and one in Bear Creek township. No school house has been built nor bonds issued nor site selected, but a school is conducted in part of the school building in the village of Morrisonville, near the extreme northwest corner of Ricks township, within one-half mile of the north and west lines of the township. The village of Morrisonville lies between Prairie creek and Bear creek, which are subject to overflow several weeks of the year, and most of the students from outside of the Morr risonville district are often compelled to board in Morrison-ville so as to be able to attend school continuously. Some of the students boarded in Morrisonville the entire school year, either on account of the distance or on account of bad-roads. Cornering on Ricks township at the northwest corner is school district No. 203 in King township, extending west three miles and two miles north. North of the west half of Ricks township is school district No. 174 in Bear Creek township, extending north three miles, and the east line of' that district is within one-half mile of the village of Palmer, a community center. There is evidence showing that the children who were attempting to attend this high school could not cross the creeks on all days of the school year, and there is testimony of a rural mail carrier that on account of the high water he could not cross one of the creeks for two days in one spring and could not make a complete trip on several days of that year. The evidence shows quite conclusively that these two creeks overflowed several hundred feet across the road at several seasons of the year, so that it was impracticable for school children to pass along the road on foot, and often difficult, if not dangerous, to pass over the road in a vehicle. A petition for rehearing was filed and allowed in this case, in which petition it is alleged that the original holding in this case was not in accordance with the facts, or the law as stated by this court in People v. Cowen, 306 Ill. 330. It is essential, therefore, that that case be briefly referred to. The record disclosed in the Cowen case that the school house was within a mile of the geographical center of the district, while in the case at bar the school house in the village of Morrisonville is within less than half a mile of the west boundary line and four miles and a half of the east boundary line, and in other respects is far from being in the center of the district. In the Cowen case seven witnesses were presented to sustain the validity of the district, and all testified- as to the accessibility of the school building by the roads which had to be passed over in going to the school. Only three witnesses testified that the district was not compact and contiguous. Two of these witnesses objected because they thought the school taxes were too high, and there was nothing in the testimony of any of them to indicate that the roads were impassable. Indeed, the opinion in that case says (p. 335) “that the roads made the school * * * accessible from all parts of the district and were good roads, convenient for travel all the year.” As already stated in this opinion, the facts as to the accessibility of the school house by the roads in this case are entirely different from those in People v. Cowen, supra. -Much stress is laid in the argument- of counsel for appellees in this case that under the decisions of this court the district was compact and contiguous. In the recent case of People v. Drennan, 307 Ill. 482, this court on page 491 held, in substance, that the terms “contiguous” and “contiguous and compact,” with reference to the formation of a school district, mean “territory so closely united and so nearly adjacent to the school building that all the children residing in the district, their ages considered, may conveniently travel from their homes to the school building and return in a reasonable time and with a reasonable degree of comfort.” This definition as to the meaning of the terms “compact” and “compact and contiguous” is the last announcement of this court and is not out of harmony with any holding of this court in any other case. It is manifest from the facts shown in the record that this territory is not composed of compact and contiguous ' territory within the above definition, and that the school building, on this record, would not be accessible to all pupils within the district living outside of Ricks township. For that reason the judgment of the circuit court is reversed and the cause remanded. Reversed and remanded.